UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 13-1384


JOSE ARMANDO AB EL-AMAYA, a/k/a Jose Armando Abel Amaya,

                Petitioner,

          v.

ERIC H. HOLDER, JR., Attorney General,

                Respondent.



On Petition for Review of an Order of the Board of Immigration
Appeals.


Submitted:   February 20, 2014                  Decided:   March 5, 2014


Before AGEE and    FLOYD,   Circuit   Judges,    and   HAMILTON,   Senior
Circuit Judge.


Petition denied by unpublished per curiam opinion.


Stephen C. Fleming, LAW OFFICES OF STEPHEN C. FLEMING, State
College, Pennsylvania, for Petitioner.        Stuart F. Delery,
Assistant Attorney General, Jennifer Levings, Song Park, UNITED
STATES DEPARTMENT OF JUSTICE, Washington, D.C., for Respondent.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Jose Armando Ab El-Amaya, a native and citizen of El

Salvador,      petitions        for    review      of    the     Board    of     Immigration

Appeals’       (“Board”)        order       dismissing          his    appeal     from    the

immigration       judge’s           order      denying         his     applications       for

withholding       of   removal        and    protection          under    the     Convention

Against Torture (“CAT”).              We deny the petition for review.

               El-Amaya first disputes the Board’s agreement with the

immigration judge’s rejection of his claim that he was entitled

to withholding of removal because he suffered past persecution,

and feared future persecution, on account of his membership in

the particular social group of individuals who resist and oppose

gang membership.          Our review is limited to evaluating whether

the Board’s denial of withholding of removal on this basis is

manifestly contrary to the law or an abuse of discretion.                                 See

Zelaya    v.    Holder,        668    F.3d     159,      165,    167     (4th    Cir.    2012)

(stating       standard        of     review       as    set     forth     in     8     U.S.C.

§ 1252(b)(4)(D) (2012)).

               Unfortunately         for    El-Amaya,      our       decisions    in    Zelaya

and    Lizama    v.    Holder,        629    F.3d       440,    447    (4th     Cir.    2011),

squarely foreclose his position.                        In Zelaya, we clearly held

that     opposition       to     gangs       “is    an     amorphous       characteristic

providing neither an adequate benchmark for determining group

membership nor embodying a concrete trait that would readily

                                               2
identify a person as possessing such a characteristic.”                     Zelaya,

668 F.3d at 166; see also Lizama, 629 F.3d at 447.                       Thus, this

proposed   social     group     fails       on    the      particularity    ground,

articulated by the Board in In re S-E-G-, 24 I. & N. Dec. 579,

584-86   (BIA   2008),   and    to   which        we     accord    deference.      See

Zelaya, 668 F.3d at 166-67.             We accordingly conclude that the

Board’s denial of withholding of removal on this basis is not

manifestly contrary to the law or an abuse of discretion.                        See 8

U.S.C. § 1252(b)(4)(D).

           El-Amaya      next    argues          that,     taken     together,     his

credible testimony and background evidence on conditions in El

Salvador constitute substantial evidence of his claimed fear of

future torture.     We review for substantial evidence the denial

of relief under the CAT.         Dankam v. Gonzales, 495 F.3d 113, 124

(4th Cir. 2007).

           We have thoroughly reviewed the record in this case,

including all of the background evidence, and conclude that it

simply does not compel the conclusion that the gangs operate

with the acquiescence of the Salvadoran government or even that

the government turns a blind eye to their criminal activities.

See 8 C.F.R. §§ 1208.16(c)(1), (2), 1208.18(a)(1), (7) (2013).

We thus hold that substantial evidence supports the finding that

El-Amaya was not eligible for relief under the CAT.



                                        3
           For these reasons, we deny the petition for review.

We   dispense   with   oral   argument   because    the   facts   and   legal

contentions     are   adequately   presented   in   the   materials     before

this court and argument would not aid the decisional process.



                                                           PETITION DENIED




                                     4